         CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA


    COUNCIL ON AMERICAN-ISLAMIC
    RELATIONS – MINNESOTA AND
    LEAGUE OF WOMEN VOTERS OF
    MINNESOTA,                                       Civil Action No. 0:20-cv-02195

               Plaintiffs,                           MEMORANDUM OF LAW IN
                                                     SUPPORT OF PLAINTIFFS’
        v.                                           MOTION FOR TEMPORARY
                                                     RESTRAINING ORDER AND
    ATLAS AEGIS LLC, ANTHONY                         PRELIMINARY INJUNCTION
    CAUDLE, JOHN DOES #1-10,

               Defendants.


                                    INTRODUCTION

        Defendants—Atlas Aegis LLC (“Atlas”), its principal, Anthony Caudle, and their

clients—are sending armed ex-soldiers to Minnesota’s polling sites. They are targeting

what they call “antifas” and those who support “Black Lives Matter.” Deploying armed

guards in the middle of a federal election is, as U.S. Senator Amy Klobuchar recognized,

“clear voter intimidation.”1 And it chillingly resonates with the recent rise of vigilante

extremism—like the thwarted conspiracy to kidnap Michigan’s Governor and the killing

of Black Lives Matter protestors in Kenosha, Wisconsin. The threat of privately funded,



1
  See Klein Decl. Ex. 1 (Office of Senator Amy Klobuchar, News Release: Klobuchar
Denounces Rushed Supreme Court Nomination Process, Presses Judge Barrett on Voting
Rights During Second Day of Hearings, (Oct. 13, 2020),
https://www.klobuchar.senate.gov/public/index.cfm/news-releases?ID=5A622DB2-
CAD6-47CA-A8AF-B57B63FAC310 (containing transcript of Senator Klobuchar’s
remarks at the hearing)).
                                              1
         CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 2 of 27




heavily armed, militias prowling polling sites is a direct assault on the Voting Rights Act

and our democracy.

       Voting has already started in Minnesota. It is being chilled by Defendants’ threats.

They have placed multiple public advertisements seeking to recruit armed former

members of elite military special operations forces to interfere with access to poll sites.

They have publicized their recruitment in the media. They have said publicly that their

efforts are targeted at people with perceived liberal political beliefs and supporters of

Black Lives Matter. These actions are objectively intimidating and have intimidated and

threatened voters, the people served by Plaintiffs Council on American Islamic Relations

– Minnesota (“CAIR-Minnesota”) and the members of League of Women Voters of

Minnesota (“LWVMN”).

       Defendants’ recruitment efforts and media statements have become a flashpoint in

the national discussion of threats to the November election. In addition to Senator

Klobuchar’s statement, numerous alarmed Minnesota public officials have implored

Defendants to reverse course, including top Minneapolis election official Casey Carl,

who stated, “[C]ertainly I could appreciate how voters could interpret [Defendants’ plan]

as intimidation.”2




2
 Klein Decl. Ex. 2 (Joshua Partlow, Former Special Forces sought by private security
company to guard polling sites in Minnesota, company says, Wash. Post. (Oct. 9, 2020),
https://www.washingtonpost.com/politics/private-security-minnesota-
election/2020/10/09/89766964-0987-11eb-991c-be6ead8c4018_story.html#comments-
wrapper).
                                              2
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 3 of 27




       An injunction is necessary here to preserve Minnesotans’ right to vote. Plaintiffs

are likely to succeed on the merits of their claims: Section 11(b) of the Voting Rights Act

of 1965 (“VRA”) prohibits anyone from intimidating, threatening, or coercing people in

connection with voting activities. Defendants have already repeatedly violated this tenet

by engaging in a campaign that has predictably caused voters to fear that they will not be

able to effectively exercise their right to vote. Defendants will further violate the VRA if

they are permitted to follow through on their threats and send armed men to polling

places. Plaintiffs, which are organizations committed to voting rights, bring this action

because the voters that they work with, as well as other voters across Minnesota, have

had their sense of personal security and right to vote free from intimidation shaken by

Defendants’ actions. With in-person voting already underway and only weeks remaining

before Election Day, only an order immediately enjoining further similar conduct can

restore voters’ faith that Defendants’ threats and voter intimidation scheme will not be

tolerated. This harm is irreparable; and both the balance of equities and the public interest

favor an injunction to preserve the status quo.

                                     BACKGROUND

       On October 6, 2020, in the midst of Minnesota’s in-person early voting period,

Atlas posted a job advertisement on Facebook, which was then reposted to at least two




                                              3
         CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 4 of 27




additional job listing websites specializing in the defense industry.3




       The advertisement—with its bolded call for “ARMED SECURITY”—informed

applications that Atlas “is staffing security positions in Minnesota during the November


3
 See id.; Klein Ex. 3 (screen capture of Facebook advertisement); Klein Ex. 4 (job
posting on website of Marine Executive Association); Tierney Sneed, WaPo Details
                                              4
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 5 of 27




Election and beyond to protect election polls.” Klein, Ex. 4. It listed Minneapolis and St.

Paul as the job location and stated that only former “Tier 1 and Tier 2” special operations

forces—a classification of elite forces that reportedly includes soldiers who have

conducted kill-and-capture missions in Iraq and Afghanistan—should apply for the

position. Id. The advertisement quoted a generous daily wage befitting the expertise and

experience of such highly specialized ex-soldiers, including $700 in salary and $210 in

per diem benefits, and directed applicants to Atlas’s website. Id.

       Atlas’s Chairman, Anthony Caudle, publicized in the national media the

company’s plans to recruit armed former soldiers to send to Minnesota polls, assuring

that word of their plan would reach Minnesota voters. In an interview published on

October 9th, Caudle told The Washington Post that he and his company would be sending

a “large contingent” of armed men to Minnesota polls. Klein, Ex. 2. The purpose,

according to Caudle, was to prevent perceived “antifas” from “destroy[ing] the election

sites.” Id. He further declared that“[u]nfortunately back when the first antifa and Black

Lives Matter protests were happening, the entire country was left completely

unprepared,” and vowed that “we’re just going to do our absolute A-number-one best to

make sure that that doesn’t happen this time around.” Id. He promised that their armed

agents would confront individuals at the polls if those ex-soldiers believe “there is an

issue.” Id. Finally, he confirmed that his firm had not been hired by election


Security Firm’s Plans to Send Ex-Special Ops Personnel to Polling Places, Talking
Points Memo (Oct. 9, 2020 at 3:47pm), https://talkingpointsmemo.com/news/wapo-
details-security-firms-plans-to-send-ex-special-ops-personnel-to-polling-places
(discussing additional posting on SpecOpsNet.org).
                                             5
         CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 6 of 27




administrators or law enforcement, but by a private group of businesses and individuals

whose identities he refused to reveal. Id.

       Defendants’ advertisement and public statements led to public outcry and alarm.

Minnesota Senator Amy Klobuchar recounted Defendants’ plans during a nationally

televised United States Supreme Court confirmation hearing, stating that they were “clear

voter intimidation.” Klein, Ex. 1. Minnesota Attorney General Keith Ellison released a

statement “strongly discouraging this improper interference in Minnesota’s elections,

which we have not asked for and do not welcome” and clarifying that “[t]he presence of

armed outside contractors at polling places would constitute intimidation and violate the

law.” He demanded that Defendants “cease and desist any planning and stop making any

statements about engaging in this activity.” Klein, Ex. 2. Minnesota Secretary of State

Steve Simon stated that the presence of armed agents would not help law enforcement,

but instead would be “making things more difficult.” Id.

       Despite providing an interview to The Washington Post to confirm his company’s

plans to send armed men to Minnesota polls, Caudle refused to comment to the media

when informed of Minnesota’s elected officials’ calls for his company to reverse course.

Id.

       The prospect of armed private militia attending polling stations is of particular

concern to Minnesota’s Muslim American community, which has been the target of




                                             6
              CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 7 of 27




violent acts by armed vigilantes, including the 2017 Bloomington Mosque bombing.4 See

Hussein Decl. ¶ 13. Just last month, Minnesota’s Muslim American community was the

target of a voter suppression campaign by a group called Project Veritas.5 At the end of

September, Project Veritas released a deceptive video which falsely claimed that the

campaign of U.S. Representative Ilhan Omar, a prominent Muslim American

Congresswoman from Minnesota, had illegally collected ballots in Minnesota.6 The video

appeared to be part of a coordinated disinformation effort and led to widespread

repercussions, including an investigation by the Minneapolis Police Department. See

Hussein Decl. ¶ 8.

         As an organization serving Minneapolis’s Muslim American community, Plaintiff

CAIR-Minnesota works with many voters and expects that people who are intimidated by

threats of violence at polling places will choose to remain at home and lose their right to

vote as a result of Defendants’ conduct. See id. ¶ 9.

         Similarly, Plaintiff LWVMN works with voters, including some who have just

registered to vote after becoming naturalized American citizens. Like many of CAIR-

Minnesota’s members, some of these voters are familiar with the threat or use of violence



4
  The fear resulting from this incident is especially resonant because the trial of one of the
defendants in that bombing is scheduled to begin on November 2, 2020. Hussein Decl.
¶ 13.
5
 Maggie Astor, Project Veritas Video Was a ‘Coordinated Disinformation Campaign,’
Researchers Say, N.Y. Times (Sep. 29, 2020),
https://www.nytimes.com/2020/09/29/us/politics/project-veritas-ilhan-omar.html.
6
    See id.
                                              7
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 8 of 27




to intimidate voters in the countries they left behind. See Witte Decl. ¶ 10. LWVMN,

through its civic participation and education programs, serves many citizens who have

been alarmed by recent incidents of violence by armed vigilante groups, including the

recent deadly shooting of protestors in Kenosha, in the neighboring state of Wisconsin, as

well as a plot to kidnap the governor of the neighboring state of Michigan. See id. ¶ 5. To

many voters, this recent experience makes Defendants’ threats both frightening and

alarmingly credible. See id.

       A cover profile of Atlas’s Chief Operating Officer Michael Beltran in “Soldier of

Fortune” magazine illustrates the intimidating nature of Defendants’ public image and

that of the types of special forces personnel that Defendants have threatened, and intend,

to deploy at polling places in Minnesota. See Klein Ex. 5.




                                             8
           CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 9 of 27




                                          ARGUMENT

          Injunctive relief should issue where a party demonstrates (1) a likelihood of

success on the merits; (2) irreparable harm; and (3) that such an injunction is favored by

both the balance of the equities and the public interest. S.B. McLaughlin & Co., Ltd. v.

Tudor Oaks Condo. Project, 877 F.2d 707, 708 (8th Cir. 1989); Dataphase Sys., Inc. v. C

L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981). This test is applied in a “flexible” manner

appropriate to “the particular circumstances of each case.” Id. “[W]here the balance of

other factors tips decidedly toward plaintiff a preliminary injunction may issue if movant

has raised questions so serious and difficult as to call for more deliberate investigation,”

even if the district court does not conclude that the movant is more than fifty percent

likely to succeed on the merits. Id.

          The threat of a private army descending on Minnesota’s polls meets this standard.

I.        PLAINTIFFS ARE LIKELY TO SUCCEED

          Section 11(b) of the Voting Rights Act of 1965 provides a private right of action

for injunctive relief against private actors who engage in voter intimidation. Allen v. State

Bd. of Elections, 393 U.S. 544, 554-56 (1969). The relevant portion of the provision

states:

          No person, whether acting under color of law or otherwise, shall intimidate,
          threaten, or coerce, or attempt to intimidate, threaten, or coerce any person
          for voting or attempting to vote, or intimidate, threaten, or coerce, or attempt
          to intimidate, threaten, or coerce any person for urging or aiding any person
          to vote or attempt to vote, or intimidate, threaten, or coerce any person for
          exercising any powers or duties under [other provisions of this law].

52 U.S.C. § 10307(b) (formerly codified at 42 U.S.C. § 1973i(b)).



                                                 9
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 10 of 27




       To succeed on a claim under Section 11(b), Plaintiffs must show Defendants (1)

intimidated, threatened or coerced, or attempted to intimidate threaten or coerce, another

person (2) in connection with voting, attempting to vote, or urging or aiding another to

vote. See id.7

       A.        Defendants Have Already Intimidated Voters in Connection with
                 Voting

       Defendants’ words and concrete actions—including their apparent refusal to

reconsider after the repudiation of Minnesota’s public officials and widespread concerns



7
  Both CAIR-Minnesota and LWVMN unquestionably have standing to bring this action.
CAIR-Minnesota has been, and will continue to be forced to divert significant resources
from its election-year programs to combat Defendants’ voter intimidation. Hussein Decl.
¶¶ 19-21; It therefore has direct organizational standing to bring this case. See Pavek v.
Simon, No. 19 Civ. 3000 (SRN/DTS), 2020 WL 3183249, at *10 (D. Minn. June 15,
2020) (holding that Plaintiff political organizations had standing because they were
forced to divert resources to counteract the effects of the statute being challenged in the
litigation). Similarly, LWVMN has also been and will continue to be forced to divert
significant resources to address Defendants’ efforts, and also has direct standing to bring
this case. See Witte Decl. ¶¶ 11-14. In addition, as a non-profit civic engagement
organization with the mission to encourage informed and active participation in
government that has over 2,400 members, many of whom are have been intimidated by
Defendants’ actions from exercising their right to vote, LWVMN has standing on behalf
of its members to seek an injunction. See Id. ¶¶ 2-7, 13-14; See Red River Freethinkers v.
City of Fargo, 679 F.3d 1015, 1022 (8th Cir. 2012) (holding that an organization had
standing based on behalf of its members in part because the “purpose of promoting
atheistic and agnostic views is plainly germane to its members’ interest in being free of
Establishment Clause violations” and because the form of relief sought – an injunction –
“does not make the individual participation of each injured party indispensable to proper
resolution of the cause.” (quotation marks and citation omitted)); Club v. U.S. Army
Corps of Engineers, No. 10 Civ. 04017 (WRW), 2010 WL 11484334, at *3 (W.D. Ark.
Oct. 27, 2010) (holding that environmental organizations had the “requisite…
organizational purpose” to sue on behalf members for environmental damage to an area
used by them), aff'd sub nom. Sierra Club v. U.S. Army Corps of Engineers, 645 F.3d 978
(8th Cir. 2011).


                                            10
          CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 11 of 27




about the impact on voters—have created an intimidating environment for voters who

plan or had planned to vote in person at their polling places. The purpose of Defendants’

conduct and their intent to violate the VRA could not be clearer. As the bolded title of

their advertisement makes plain: this is an explicit solicitation to deploy “ARMED

SECURITY”—former special operations soldiers—at Minnesota polling sites

         For any voter, especially voters of color, new Americans who experienced military

or paramilitary intimidation in the countries they left behind, or those who subscribe to

the political beliefs singled out by Defendants, the prospect of being confronted at the

polls by a paid army of highly trained soldiers with weapons in hand is terrifying. As

Minneapolis city clerk Casey Carl noted to the media, it is not difficult to “appreciate

how voters could interpret that as intimidation.”8

         Defendants have already used tactics to intimidate, threaten, and coerce voters,

and have publicly admitted plans to escalate further. The words “intimidate,” “threaten,”

and “coerce” have a broad meaning under Section 11(b). The Supreme Court has

recognized that Congress intended to give the Voting Rights Act “the broadest possible

scope.” Allen, 393 U.S. at 567. The ordinary meanings of “intimidate,” “threaten,” and

“coerce” are themselves expansive. Leocal v. Ashcroft, 543 U.S. 1, 2 (2004) (“When

interpreting a statute, words must be given their ordinary or natural meaning.” (internal

quotation marks and citation omitted)); see also Lovejoy-Wilson v. NOCO Motor Fuel,

Inc., 263 F.3d 208, 223 (2d Cir. 2001) (letter from company threatening to “address



8
    See Ex. 2.
                                              11
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 12 of 27




[employee’s] behavior through legal channels” could be found to “intimidate” or

“threaten” the employee in violation of the ADA) (quotation marks omitted). Private,

armed militias are intimidating by any definition.

       Section 11(b) prohibits Defendants’ indirect forms of intimidation as well as more

overt forms. According to the Department of Justice, voter intimidation includes a broad

range of conduct “intended to force prospective voters to vote against their preferences,

or refrain from voting, through activity reasonably calculated to instill some form of

fear.”9 The Ninth Circuit, in interpreting California’s analogue to Section 11(b), noted

that intimidation under that law “is not limited to displays or applications of force, but

can be achieved through manipulation and suggestion.” United States v. Nguyen, 673

F.3d 1259, 1265 (9th Cir. 2012) (finding letter sent to Hispanic voters warning of

incarceration or deportation resulting from illegal voting could have “constituted a tactic

of intimidation” under California voter intimidation statute); see also Democratic Nat’l

Comm. v. Republican Nat’l Comm., 673 F.3d 192, 209 (3d Cir. 2012) (holding that 1982

consent decree continued to be necessary “to help ensure that potential minority voters

are not dissuaded from going to the polling station to vote” because, without it, RNC

would likely resume engaging in prohibiting RNC from engaging in certain intimidating

“ballot security” activities, such as aggressive poll-watching and reporting registered

minority voters as ineligible for having undeliverable addresses); Consent Decree, United

States v. N.C. Republican Party, et. al., No. 91-161-CIV-5-F (E.D.N.C Feb. 27, 1992)


9
 U.S. Department of Justice, Federal Prosecution of Election Offenses, 8th Ed., Dec.
2017, at 52, accessed at https://www.justice.gov/criminal/file/1029066/download.
                                             12
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 13 of 27




(consent agreement under Section 11(b) prohibiting “ballot security” measures, after

party sent thousands of postcards to registered African-American voters warning that it

was a federal crime, “punishable by up to five years in jail,” to give false information to

an election official).

       Section 11(b) reaches any objectively intimidating act. Conduct that has the

“inevitable effect” of discouraging, intimidating, threatening, or coercing people seeking

to exercise their right to vote is prohibited. United States v. Clark, 249 F. Supp. 720, 728

(S.D. Ala. 1965). As Attorney General Katzenbach explained to Congress when it was

considering the Voting Rights Act, defendants in Section 11(b) cases are “deemed to

intend the natural consequences of their acts.” Voting Rights, Part 1: Hearings on S. 1564

Before the Senate Comm. on the Judiciary, 89th Cong. 16 (1965).

       The objective threat underlying Defendants’ public job postings and Caudle’s

media interview is that people with certain perceived political beliefs should be wary of

voting because they may be confronted by a paid private army of armed individuals who

have received elite military training. These threats are objectively, and subjectively,

intimidating. These public statements, which threaten physical violence, violate the VRA.

See Paynes v. Lee, 377 F.2d 61, 63 (5th Cir. 1967) (white citizens threatened to “destroy”

and “annihilate” black man who tried to register to vote). Violently confronting people

with certain perceived political beliefs at the polls is also actionable under Section 11(b).

See, e.g., United States v. Wood, 295 F.2d 772, 776 (5th Cir. 1961) (courthouse official




                                             13
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 14 of 27




beat and arrested black voter registration volunteer in front of black residents trying to

register in violation of Section 11(b) predecessor statute).10

       Defendants have engaged in these classic forms of intimidation here. Caudle made

clear that his agents will be armed. Those armed agents will step in if they perceive

“there is an issue.” Defendants intend to send to the polls experienced, armed, and highly

trained former soldiers of elite military units—people whose training is to enforce order

through violence, if necessary—at polling places. They are doing so in an election year

which has seen numerous episodes of violence caused by armed vigilantes taking the law

into their own hands for their own purposes.

       Moreover, Defendants recognize that armed agents will intimidate potential

voters. As Atlas’s Executive Vice President wrote in an article on Atlas’s website on the

particular effectiveness of deploying armed guards as a deterrent, “Armed uniformed

security personnel will always look menacing…”(emphasis added).11 Deploying armed




10
   Section 131(b) of the Civil Rights Act of 1957 is Section 11(b)’s predecessor statute.
Like Section 11(b), it prohibits “intimidat[ion],” “threat[s],” and “coerc[ion]” in
connection with voting. See 52 U.S.C. § 10101(b). Under the doctrine of in pari materia,
courts interpret two similar statutes consistently. See Northcross v. Bd. of Ed. of Memphis
City Schs., 412 U.S. 427, 428 (1973) (holding that where a statutory term has similar
language to a term in a previously enacted statute, and where the two statutory provisions
share a common purpose, the term should be interpreted in light of the previously enacted
statute). Section 11(b) was drafted with the intent of replacing and expanding Section
131(b). See H.R. Rep. No. 89-439, at 30 (1965).
11
  Dr. D. Gregory Wark, Executive Vice President, Proof of Congregational Security,
Atlas Aegis (last accessed Oct. 19, 2020), https://www.atlasaegis.com/proof-of-
congregational-security/.


                                             14
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 15 of 27




agents will present a menacing obstacle to voters seeking access to the polls.12 Despite

this knowledge, Defendants apparently refused to back down, even when met by the

resistance of local elected officials and media reports expressing concerns over voter

intimidation. Minnesota elected officials and voters have taken notice that Defendants’

public statements will intimidate voters.

       Finally, the intimidating effect of sending—or threating to send—armed guards to

polling stations has an obvious nexus with voting under Section 11(b). Section 11(b)

protects people who are “voting,” “attempting to vote,” or “urging or aiding any person to

vote or attempt to vote.” These phrases have been interpreted expansively, as “voting”

under the Voting Rights Act that “includes ‘all action necessary to make a vote

effective.’” Allen, 393 U.S. at 566. Because the text of Section 11(b) protects against a

range of voting-related activity, the courts have found that a plaintiff need only show that

the alleged acts to “intimidate, threaten, and coerce” affected an activity sufficiently

related to voting to give rise to a Section 11(b) claim.13 Defendants’ plans to send armed


12
  See Klein Ex. 5 (cover portrait of Atlas Chief Operating Officer Michael Beltran
dressed as an armed special operations forces soldier).
13
  See U.S. by Katzenbach v. Original Knights of Ku Klux Klan, 250 F. Supp. 330, 353
(E.D. La. 1965) (stating that Section 131(b) “may be extended against interference with
any activity having a rational relationship with the federal political process.”); United
States v. McLeod, 385 F.2d 734, 734 (5th Cir. 1967) (voter registration meetings
protected by Section 131(b)); Willingham v. Cnty. of Albany, 593 F. Supp. 2d 446, 462-
64 (N.D.N.Y. 2006) (filling out blank absentee ballots and ballot applications that were
collected from eligible voters via questionable methods could give rise to a Section 11(b)
claim). So long as there is a sufficient nexus between the alleged intimidation and a
voting-related activity, Section 11(b) applies. See also United States v. Robinson, 813
F.3d 251, 259 (6th Cir. 2016) (“That [the victim] had desired to vote for [a different
mayoral candidate] but did not leave his house . . . because of the presence of
                                             15
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 16 of 27




guards to the voting polls easily meets this standard.14

       B.      There is no Intent Requirement Under Section 11(b)

       Section 11(b) does not include an intent requirement. Acts that “intimidate,

threaten, or coerce” individuals from engaging in voting-related activity, or that

“attempt” to do so, violate Section 11(b). Defendants’ subjective intent need not be

established.

       Section 11(b) borrows much of its language from Section 131(b) of the Civil

Rights Act of 1957, 52 U.S.C. § 10101(b). Unlike Section 131(b), however, Section 11(b)

does not require that the intimidation, threats, or coercion be “for the purpose of

interfering with” the right to vote. The omission of this “for the purpose of” language




[defendants] . . . amounted to intentional intimidation and oppression of voting rights.”
(interpreting analogous federal statute at 18 U.S.C. § 241)).
14
   Order, Dkt. at 2, Daschle v. Thune, No. 04 Civ. 04177 (D.S.D. Nov. 1, 2004) (granting
a temporary restraining order under Section 11(b) enjoining individuals associated with a
Republican campaign from “following Native Americans from the polling places and
directing that they not copy the license plates of Native Americans driving to the polling
places,” after those individuals had followed Native American voters to their polling
places, stood closely behind the voters, and engaged in loud conversations about Native
Americans prosecuted for voting illegally); United States v. Bruce, 353 F.2d 474, 476
(5th Cir. 1965) (Black insurance collector Lonnie Brown was protected from economic
intimidation under Section 11(b)’s predecessor statute based on his efforts to help register
voters because coercive acts that “put an end to [Mr. Brown’s] activities in the field of
voter registration” violated Section 131(b), Section 11(b)’s predecessor statute); McLeod,
385 F.2d at 738-39 (applying Section 131(b) and holding that Selma police officers had
engaged in intimidating activity in interference with the right to vote when they (1)
surveilled voter registration meetings; (2) arrested individuals in attendance at those
meetings under other pretexts; and (3) arrested individuals engaged in “large scale
demonstrations relating to voter registration”).

                                             16
          CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 17 of 27




demonstrated a clear congressional intent to remove any intent requirement from Section

11(b).

         The legislative history confirms Congress’s intent. The House Report on the

Voting Rights Act explains: “[U]nlike [Section 131(b)] (which requires proof of a

‘purpose’ to interfere with the right to vote) no subjective purpose or intent need be

shown.” H.R. Rep. No. 89-439, at 2462 (1965). Conduct that has the “inevitable effect”

of discouraging, intimidating, threatening, or coercing people seeking to exercise their

right to vote is prohibited. Clark, 249 F. Supp. at 728; see also, e.g., Daschle v. Thune,

ECF No. 6, No. 4:04-cv-04177 (LLP) (D.S.D. Nov. 1, 2004) (granting temporary

restraining order under Section 11(b) enjoining individuals from “following Native

Americans from the polling places” and making loud remarks about illegal voting by

Native Americans; noting that “[w]hether the intimidation was intended or simply the

result of excessive zeal is not the issue, as the result was the intimidation of prospective

Native American voters in [that county].”).

         While the facts presented here make the inference compelling that Defendants’

intent is to intimidate voters, under Section 11(b), an injunction should issue regardless of

the subjective intent behind Defendants’ campaign.

II.      PLAINTIFFS FACE IRREPARABLE HARM

         Plaintiffs will be irreparably harmed absent preliminary relief. “[B]ecause the

potential abridgment of Plaintiffs’ constitutional rights stems from its effect on voting

and associational rights in connection with an election, it is certainly irreparable in the

sense that it cannot be adequately compensated post-election.” Pavek v. Simon, No. 19

                                              17
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 18 of 27




Civ. 3000 (SRN/DTS), 2020 WL 3183249, at *21 (D. Minn. June 15, 2020) (holding that

plaintiffs challenging a ballot statute would suffer irreparable harm even though the

election was still months away).

       “Courts routinely recognize that restrictions on voting rights constitute irreparable

injury.” Craig v. Simon, No. 20 Civ. 2066 (WMW/TNL), 2020 WL 5988497, at *8 (D.

Minn. Oct. 9, 2020) (citing League of Women Voters of N.C. v. N. Carolina, 769 F.3d

224, 247 (4th Cir. 2014)); Flores v. Town of Islip, 382 F. Supp. 3d 197, 228 (E.D.N.Y.

2019) (collecting cases) (holding that “that there would be irreparable harm if the

upcoming elections were permitted to proceed under a framework that violated the

VRA.”); United States v. Berks Cnty., Pa,, 250 F. Supp. 2d 525, 540 (E.D. Pa. 2003)

(collecting cases) (“[T]he holding of an upcoming election in a manner that will violate

the Voting Rights Act constitutes irreparable harm to voters.”). Courts have repeatedly

made clear that plaintiffs “would certainly suffer irreparable harm if their right to vote

were impinged upon.” Williams v. Salerno, 792 F.2d 323, 326 (2d Cir. 1986) (“A

restriction on the fundamental right to vote . . . constitutes irreparable injury.”). Obama

for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (citing Williams, 729 F.2d at 326).

Indeed, individuals deprived of the right to vote in violation of the VRA have no post-

deprivation remedy to redress the violation. See Casarez v. Val Verde Cnty., 957 F. Supp.

847, 864–65 (W.D.Tex.1997) (granting preliminary injunction because monetary

damages could not redress Voting Rights Act violation); see also Democratic Nat’l

Comm. v. Bostelmann, 447 F. Supp. 3d 757, 770 (W.D. Wis. 2020) (citing Christian

Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006)) (“[T]raditional legal remedies

                                             18
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 19 of 27




would be inadequate, since infringement on a citizen’s constitutional right to vote cannot

be redressed by money damages.”). For this reason, courts often grant preliminary

injunctions and temporary restraining orders against voter intimidation prohibited under

Section 11(b). See, e.g., Ariz. Democratic Party v. Ariz. Republican Party, No. 16 Civ.

03752 (PHX/JJT), 2016 WL 8669978 (D. Ariz. Nov. 4, 2016); Daschle, supra; see also

Joyner v. Browning, 30 F. Supp. 512 (W.D. Tenn. 1939) (pre-VRA case enjoining

planned deployment of armed troops on election day).

       Here, there is irreparable harm because Defendants have directly attempted to

intimidate voters and have in fact intimidated voters from voting, and that intimidation is

continuing. See Ariz. Democratic Party, 2016 WL 8669978, at *11 (“[I]f some potential

voters are improperly dissuaded from exercising their franchise, it is unlikely those voters

can be identified, their votes cannot be recast, and no amount of traditional remedies such

as money damages would suffice after the fact“[O]nce the election occurs, there can be

no do-over and no redress.” League of Women Voters of N.C.,769 F.3d at 247 (holding

that discriminatory voting procedures that violate the Voting Rights Act are serious

violations for which the courts have granted immediate relief). Because early voting has

begun and Election Day is just two weeks away, a temporary restraining order and

preliminary injunction enjoining Defendants from continuing to engage in intimidating,

threatening, and coercive acts is necessary to avoid the irreparable loss of voters’

fundamental rights.

       Plaintiffs CAIR-Minnesota and LWVMN will also suffer irreparable harm in the

form of diverted resources. CAIR-Minnesota and LWVMN will have to continue to

                                             19
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 20 of 27




divert resources from their core activities to take new and unprecedented steps to address

Defendants’ threats and the fear among voters, including reaching out to administrative

officials and law enforcement on behalf of their members, educating voters on absentee

voting, addressing voter concerns over Defendants’ plans, and gathering information on

Defendants’ plans to pass on to voters. Absent the Atlas campaign, CAIR-Minnesota and

LWVMN would be spending their resources on their ordinary voter education and

enfranchisement efforts. See Hussein Decl. ¶ 20, Witte Decl. ¶¶ 7, 11-13.

       This diversion of resources is already happening and will only increase absent

injunctive relief. CAIR-Minnesota has made public and private requests of local law

enforcement and the state Attorney General to investigate voter suppression. See Hussein

Decl. ¶¶ 12, 19. A community safety meeting is being coordinated with local police

chiefs and community leaders where the Atlas campaign and other voter suppression and

community wide safety issues will be addressed. Id. ¶ 19. Similarly, LWVMN’s staff—

both at the head office and at their thirty-five local Leagues—have spent time speaking

with LWVMN members to allay their fears from the threat of armed guards at polling

stations. See Witte Decl. ¶ 12. LWVMN has been speaking and strategizing with partners

in the voting rights advocacy community about the same issue, and spending time

researching the laws that would restrict Atlas’s ex-soldiers from interfering with their

members ability to vote. Id.

       The resources that CAIR-Minnesota and LWVMN are expending to address the

Defendants’ intimidation campaign cannot be recovered at a later date. “Irreparable harm

occurs when a party has no adequate remedy at law, typically because its injuries cannot

                                             20
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 21 of 27




be fully compensated through an award of damages.” Gen. Motors Corp. v. Harry

Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009). Because Section 11(b) does not allow

for damages, the harm that Plaintiffs face in the absence of a preliminary injunction will

be irreparable. Moreover, voting is happening now and the election concludes in a matter

of weeks—the diversion of resources during this critical period cannot be repaired.

III.   THE EQUITIES AND PUBLIC INTEREST FAVOR INJUNCTIVE RELIEF

       A balance of harms and consideration of the public interest both weigh in favor of

an injunction to maintain the status quo and prevent armed guards from descending on

Minnesota’s poles. “Balancing the harms involves assessing the harm the movant would

suffer absent an injunction, as well as the harm other interested parties would experience

if the injunction issued Pavek, 2020 WL 3183249, at *27 (citations omitted). “It requires

the Court to flexibly weigh the case's particular circumstances to determine whether ...

justice requires the court to intervene to preserve the status quo.” Id. ((internal quotation

marks and citations omitted). Courts must also “consider the interest[s] of the public

when deciding whether a preliminary injunction should issue.” Id.

       Plaintiffs and the public face significant hardship if an injunction is not issued.

“Voters have an unparalleled interest in the fair, impartial administration of elections,

free from improper restraints or constrictions on the cherished right to vote.” Craig, 2020

WL 5988497, at *9 (internal citations omitted). “No right is more precious in a free

country than that of having a voice in the election of those who make the laws under

which, as good citizens, we must live. Other rights, even the most basic, are illusory if the



                                              21
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 22 of 27




right to vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). The Supreme

Court has held that “voting is of the most fundamental significance under

our constitutional structure.” Burdick v. Takushi, 504 U.S. 428, 433 (1992) (quotation

marks and citations omitted). Because the right to vote is “preservative of other basic

civil and political rights, any alleged infringement of the right of citizens to vote must be

carefully and meticulously scrutinized.” Reynolds v. Sims, 377 U.S. 533, 562 (1964). The

public interest “favors permitting as many qualified voters to vote as possible.” Obama

for Am., 697 F.3d at 437. The Supreme Court has recognized that states have “a

compelling interest in protecting voters from confusion and undue influence.” Burson v.

Freeman, 504 U.S. 191, 199 (1992).

       The public interest in favor of an injunction is particularly strong here because the

right to vote freely is “the essence of a democratic society.” Reynolds, 377 U.S. at 555. It

is clear that the public has a strong interest in all eligible voters being able to vote,

because “it is always in the public interest to protect constitutional rights.” Phelps-Roper

v. Nixon, 509 F.3d 480, 485 (8th Cir. 2007), modified on reh’g, 545 F.3d 685 (8th Cir.

2008); see also Iowa Right to Life Comm., Inc. v. Williams, 187 F.3d 963, 970 (8th Cir.

1999) (“[T]he public interest favors protecting core First Amendment freedoms.”). In

addition, “courts of equity may go to greater lengths to give ‘relief in furtherance of the

public interest than they are accustomed to go when only private interests are involved.’”

E. Tenn. Nat. Gas Co. v. Sage, 361 F.3d 808, 826 (4th Cir. 2004) (quoting Virginian Ry.

Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937)); see also Gallagher v. N.Y. State Bd.

of Elections, No. 20 Civ. 5504 (AT), 2020 WL 4496849, at *21 (S.D.N.Y. Aug. 3, 2020)

                                               22
          CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 23 of 27




(enjoining New York State Board of Elections to tally mail-in ballots that were

improperly invalidated after recognizing the substantial burden to plaintiffs “fac[ing]

disenfranchisement through no fault of their own.”).

       At the same time, Defendants face no legally protectable burden from the

proposed injunction, which seeks only to enjoin their illegal activity. Defendants’

advertisement states that they have been retained to provide a host of security functions,

not limited to sending armed guards to the polls—those functions can continue. Exs. 3-4.

Plaintiffs’ requested injunction is narrowly tailored to prevent Defendants from violating

the law by making statements that have an intimidating impact on voters, and to assure

voters that Defendants will not illegally deploy armed elite former military personnel or

otherwise intimidate or harass voters at polling locations during in-person early voting

and on Election Day itself. Plaintiffs’ motion should be granted.

       Enjoining Defendants from engaging in conduct that Congress specifically barred

and has no public benefit is crucial to restoring the Minnesotan’s trust that they can vote

in-person without intimidation, and it is an appropriate use of the Court’s injunctive

powers.

IV.    DEFENDANTS SHOULD IDENTIFY JOHN DOES #1-10

       Plaintiffs request that the Court order Defendants Atlas and Caudle to immediately

identify the local security firm that is partnering with them to deploy armed guards (John

Doe #1) and the and the businesses, entities, or individuals who hired them to send armed

guards to the polls (John Does #2-10). This narrow, crucial discovery is necessary for

Plaintiffs to identify and serve all Defendants, prepare for the requested preliminary

                                             23
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 24 of 27




injunction hearing, and ensure the injunctive relief is appropriately tailored. Because in-

person voting is already underway in Minnesota, this discovery will serve the public

interest, prevent Plaintiffs from suffering further irreparable harm from anonymous and

unaccountable actors, and ensure compliance with the requested injunction. Moreover,

Defendants’ own statements to the media make clear that they are working with “a

locally licensed firm in Minnesota” as the as the prime contractor in the effort to deploy

armed former soldiers to Minnesota polling locations (i.e. John Doe #1), Exs. 3-4.

Defendants also stated that they were hired by a “consortium of business owners and

concerned citizens” (i.e. John Does #2-10). See Ex. 2. Identifying the security firm

Defendants admitted they are working with and the clients Defendants admitted retained

them imposes no meaningful burden on Atlas and Caudle.

       Courts in this Circuit routinely order such expedited discovery upon granting

temporary restraining orders. See Benefits Admin. Comm. of Brush Aftermarket N. Am.,

Inc. Grp. Pension Plan v. Wencl, No. 16-CV-2794 (WMW/BRT), 2016 WL 8809478, at

*4 (D. Minn. Aug. 22, 2016) (granting expedited discovery for the “purpose of

appropriately tailoring the scope of the TRO and preliminary injunction as necessary to

protect Plaintiff’s interests”); Bonus of Am., Inc. v. Angel Falls Servs., L.L.C., No.

CIV.10-2111(DSD/FLN), 2010 WL 2218574, at *4 (D. Minn. May 28, 2010) (granting

expedited discovery to prepare for a motion for a preliminary injunction); Meritain

Health Inc. v. Express Scripts, Inc., No. 4:12-CV-266 CEJ, 2012 WL 1320147, at *2

(E.D. Mo. Apr. 17, 2012) (noting that “[e]xpedited discovery is generally appropriate in

cases, such as this, where a party is attempting to prepare for a preliminary injunction

                                             24
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 25 of 27




hearing” and permitting parties to engage in depositions and document production prior

to preliminary injunction hearing).

V.     WAIVER OF THE BOND REQUIREMENT IS APPROPRIATE

       Rule 65 requires that “[t]he court may issue a preliminary injunction or a

temporary restraining order only if the movant gives security in an amount that the court

considers proper” but “the amount of the bond rests within the sound discretion of the

trial court and will not be disturbed on appeal in the absence of an abuse of that

discretion.” Richland/Wilkin Joint Powers Auth. v. U.S. Army Corps of Engineers, 826

F.3d 1030, 1043 (8th Cir. 2016) (alteration in original) (quotation marks and citations

omitted). This Court has discretion to “waive the bond requirement based on its

evaluation of public interest in this specific case.” Id. (upholding district court’s waiver

of bond requirement); Pashby v. Delia, 709 F.3d 307, 331–32 (4th Cir. 2013) (“the

district court retains the discretion to set the bond amount as it sees fit or waive the

security requirement”). In addition, numerous courts have held that where, as here,

Plaintiffs have demonstrated a high likelihood of success on the merits, a bond is not

necessary. Bixby v. Lifespace Communities, Inc., No. 18 Civ. 817 (JRT/KMM), 2018 WL

3218697, at *7 (D. Minn. July 2, 2018) (finding that “a bond is not necessary in this case

because Plaintiffs have demonstrated a high likelihood of success on the merits”); Perfetti

Van Melle USA, Inc. v. Midwest Processing, LLC, 135 F. Supp. 3d 1015, 1021 (D.S.D.

2015) (finding that there was “little risk” to Defendants in proceeding without a bond

because of Plaintiff’s likelihood of success).



                                              25
        CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 26 of 27




       In light of the importance of the right to be vindicated and the fact that Plaintiffs

are not-for-profit public interest entities, Plaintiff respectfully requests that the Court

waive Rule 65’s security requirement in this matter.

                                       CONCLUSION

       For the foregoing reasons, the Court should enter the proposed temporary

restraining order and preliminary injunction enjoining Defendants from sending armed

ex-soldiers to Minnesota’s polling sites while polling is underway, from recruiting armed

agents for the purpose of sending those agents to or near polling locations while polling is

underway, or from engaging in other actions that may intimidate voters or interfere with

voter access to polling locations while voting or the counting of votes is underway, at any

time prior to and during the general election on November 3, 2020 or the counting of the

voters for electors thereafter.

 Date: October 20, 2020                          Respectfully submitted,

                                                 s/Julia Dayton Klein
                                                 LATHROP GPM LLP
                                                 Julia Dayton Klein (MN Bar #0319181)
                                                 Amy Erickson (MN Bar #0399214)
                                                 500 IDS Center
                                                 80 South 8th Street
                                                 Minneapolis, MN 55402
                                                 Julia.DaytonKlein@lathropgpm.com
                                                 Amy.Erickson@lathropgpm.com
                                                 (612) 632-3153
                                                 (612) 632-3470

                                                 EMERY CELLI BRINCKERHOFF
                                                 ABADY WARD & MAAZEL LLP
                                                 Jonathan S. Abady*
                                                 Mathew D. Brinckerhoff*
                                                 O. Andrew F. Wilson*

                                               26
CASE 0:20-cv-02195-NEB-BRT Doc. 5 Filed 10/20/20 Page 27 of 27




                               Debra L. Greenberger*
                               Vivake Prasad*
                               600 Fifth Avenue, 10th Floor
                               New York, NY 10020
                               Tel: 212-763-5000
                               jabady@ecbawm.com
                               mbrinckerhoff@ecbawm.com
                               awilson@ecbawm.com
                               dgreenberger@ecbawm.com

                               FREE SPEECH FOR PEOPLE
                               Ronald Fein*
                               John Bonifaz*
                               Ben Clements*
                               1320 Centre Street, Suite 405
                               Newton, MA 02459
                               Telephone: (617) 244-0234
                               jbonifaz@freespeechforpeople.org
                               rfein@freespeechforpeople.org
                               bclements@freespeechforpeople.org


                               ATTORNEYS FOR PLAINTIFFS

                               *Motions for admission pro hac vice
                               forthcoming




                              27
